DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 requires the quantum dots to have ‘temperature-sensitive properties’.  It is unclear what properties are being claimed, or how sensitive the properties must be to temperature.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Scanning near-field optical microscopy using semiconductor nanocrystals as a local fluorescence and fluorescence resonance energy transfer source’ (Shubeita et al.) in view of ‘Effects of optical polarization in reflection-mode near-field optical microscopy’ (Sasagawa et al.).
Regarding claim 1, Shubeita et al. discloses a quantum-dot-based measuring system comprising, a laser to emit excitation light (fig. 1, ‘Ar ion laser’); an optical fiber probe including a tail end and a tapered tip (fig. 1, ‘fiber’), wherein the tapered tip of the optical fiber probe is attached with one or more quantum dots (‘CdSe nanocrystals deposited onto the tip of the apertured fibre probe’ caption from fig. 1), and wherein the excitation light is injected from the tail end of the optical fiber probe and emitted from the tapered tip to a sample to be detected (‘the 458-nm spectral line of a cw argon ion laser was passed through a special narrow-band interferometric filter before coupling to the fibre to excite the fluorescence of CdSe nanocrystals on the tip. A channeltron-type photomultiplier tube working in the photon counting mode (Perkin Elmer) was used to detect light.’ p. 275), an objective lens to collect optical signal transmitted by the sample (fig. 1, unlabeled objective lens); and a spectrometer to receive the optical signal (‘fluorescence spectra were measured using a Jobin–Yvone spectrometer equipped with a CCD camera.’ P. 276).
The claimed invention differs from Shubeita et al. in collecting and analyzing reflected, rather than transmitted reflected light.  However, Sasagawa et al. discloses a reflection-mode SNOM set-up (fig. 1, as a whole).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute measuring reflected light as in Sasagawa et al. for the transmission measurement system of Shubeita et al. so that opaque samples could be analyzed, as discussed in Sasagawa et al. (‘In particular, reflection-mode SNOM has an advantage in observations of opaque materials.’ P. 356).
Regarding claim 2, Shubeita et al. in view of Sasagawa et al. discloses the quantum-dot-based measuring system according to claim 1, wherein the tapered tip of the optical fiber probe includes a coated cone area and an uncoated area of attached with one or more quantum dots, and wherein the uncoated area includes a nano-scale aperture for light emitting (fig. 1, inset area).
Regarding claim 3, Shubeita et al. in view of Sasagawa et al. discloses the quantum-dot-based measuring system according to claim 1, further comprising a tuning fork (fig. 1, unlabeled, also ‘The tuning-fork-based shear force distance regulation scheme was implemented’ p. 275), a scanning feedback system (Shubeita et al., ‘The tuning-fork-based shear force distance regulation scheme was implemented.’ P. 275, also Sasagawa et al., fig. 1, ‘feedback control unit’ wherein ‘The distance between the probe and the surface of the sample is regulated by the shear-force feedback using a tuning-fork [2].’ P. 356) and a photoelectric detector, wherein the optical fiber probe is fixed on the tuning fork, the tuning fork is connected to the scanning feedback system, and the objective lens is connected to the photoelectric detector (fig. 1, as a whole).
Neither Shubeita et al. nor Sasagawa et al. specifically disclose a signal pre-amplifier, but signal amplification is basically universal in the art and obvious so that the signal could be easily detectable.
Regarding claim 5, Shubeita et al. in view of Sasagawa et al. discloses the quantum-dot-based measuring system according to claim 1, comprising a second working mode for near-field optical imaging in which the tail end of the optical fiber probe is connected to the laser, the excitation light passes through the optical fiber probe and excites on surface of the sample, and an obtained optical signal is collected by the objective lens and enters the spectrometer end of the optical fiber probe and emitted from the tapered tip to a sample to be detected (‘the 458-nm spectral line of a cw argon ion laser was passed through a special narrow-band interferometric filter before coupling to the fibre to excite the fluorescence of CdSe nanocrystals on the tip. A channeltron-type photomultiplier tube working in the photon counting mode (Perkin Elmer) was used to detect light.’ p. 275).
The claimed invention differs from Shubeita et al. in directly connecting the tail end of the probe to the laser, as Shubeita et al. includes a filter in between.  However, removing the filter would have been obvious if spectral filtering were not desired, see MPEP 2144.04 II. B.
Regarding claim 6, Shubeita et al. in view of Sasagawa et al. discloses the quantum-dot-based measuring system according to claim 3, comprising a third working mode for surface topography of the sample in which the tapered tip of the optical fiber probe fixed on the tuning fork keeps approaching a sample stage for bearing the sample until contacting the sample (The tuning-fork-based shear force distance regulation scheme was implemented’ p. 275), the signal preamplifier and the scanning feedback system obtains the surface topography of the sample according to shear force of feedback (‘For comparison, shear force topographical images are presented in these figures as well.’ P. 275).
Regarding claim 7, Shubeita et al. in view of Sasagawa et al. discloses the quantum-dot-based measuring system according to claim 6, wherein the scanning feedback system is configured to control a distance between the optical fiber probe and the sample based on a signal from the tuning fork through a shear-force-distance-feedback mode (The tuning-fork-based shear force distance regulation scheme was implemented’ p. 275).
Shubeita et al. is silent as to whether the tuning fork is always upright during a process of measuring process, however it would have been obvious to a person having ordinary skill in the art at the time the application was filed to maintain the tuning fork upright to ensure that the shear force is entirely accounted for in the feedback signal.
Regarding claim 9, Shubeita et al. in view of Sasagawa et al. discloses the quantum-dot-based measuring system according to claim 1, wherein one or more quantum dots has temperature-sensitive properties (inherent, all quantum dots have temperature sensitivity to some extent).
Regarding claim 10, Shubeita et al. discloses a quantum-dot-based measuring method comprising, emitting excitation light from a laser (fig. 1, ‘Ar ion laser’); injecting the excitation light through an optical fiber probe to a sample to be detected, wherein the optical fiber probe includes a tail end and a tapered tip, and the tapered tip of the optical fiber probe is attached with one or more quantum dots, and wherein the excitation light is injected from the tail end of the optical fiber probe and emitted from the tapered tip (‘the 458-nm spectral line of a cw argon ion laser was passed through a special narrow-band interferometric filter before coupling to the fibre to excite the fluorescence of CdSe nanocrystals on the tip.’ p. 275); collecting optical signal transmitted by the sample at an objective lens (fig. 1, unlabeled objective lens); and receiving the optical signal at a spectrometer (‘fluorescence spectra were measured using a Jobin–Yvone spectrometer equipped with a CCD camera.’ P. 276).
The claimed invention differs from Shubeita et al. in collecting and analyzing reflected, rather than transmitted reflected light.  However, Sasagawa et al. discloses a reflection-mode SNOM set-up (fig. 1, as a whole).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute measuring reflected light as in Sasagawa et al. for the transmission measurement system of Shubeita et al. so that opaque samples could be analyzed, as discussed in Sasagawa et al. (‘In particular, reflection-mode SNOM has an advantage in observations of opaque materials.’ P. 356).
Regarding claim 12, Shubeita et al. in view of Sasagawa et al. discloses the quantum-dot-based measuring method according to claim 10, comprising a process for near-field optical imaging during which the step of injecting comprises connecting the tail end of the optical fiber probe to the laser so that the excitation light passes through the optical fiber probe and excites on surface of the sample, and the step of collecting comprises collecting the optical signal directly at the objective lens (‘the 458-nm spectral line of a cw argon ion laser was passed through a special narrow-band interferometric filter before coupling to the fibre to excite the fluorescence of CdSe nanocrystals on the tip. A channeltron-type photomultiplier tube working in the photon counting mode (Perkin Elmer) was used to detect light.’ p. 275).
The claimed invention differs from Shubeita et al. in directly connecting the tail end of the probe to the laser, as Shubeita et al. includes a filter in between.  However, removing the filter would have been obvious if spectral filtering were not desired, see MPEP 2144.04 II. B.
Regarding claim 13, Shubeita et al. in view of Sasagawa et al. discloses the quantum-dot-based measuring method according to claim 10, further comprising a process for surface topography of the sample including fixing the optical fiber probe on a tuning fork (fig. 1, unlabeled tuning fork); generating feedback signal under action of shear force at the tuning fork (The tuning-fork-based shear force distance regulation scheme was implemented’ p. 275, also Sasagawa et al., fig. 1, ‘feedback control unit’ wherein ‘The distance between the probe and the surface of the sample is regulated by the shear-force feedback using a tuning-fork [2].’ P. 356); transmitting the feedback signal to a scanning feedback system also Sasagawa et al., fig. 1, ‘feedback control unit’ wherein ‘The distance between the probe and the surface of the sample is regulated by the shear-force feedback using a tuning-fork [2].’ P. 356; and obtaining the surface topography of the sample according to the feedback signal at the scanning feedback system (‘For comparison, shear force topographical images are presented in these figures as well.’ P. 275).
Shubeita et al. is silent as to the step of  keeping the tapered tip of the optical fiber probe approaching a sample stage for bearing the sample until contacting the sample, however it would have been obvious to a person having ordinary skill in the art at the time the application was filed to include this step to prepare the set-up for shear force topographical imaging.
Regarding claim 14, Shubeita et al. in view of Sasagawa et al. discloses the quantum-dot-based measuring method according to claim 13, further comprising controlling a distance between the optical fiber probe and the sample based on the feedback signal from the tuning fork through a shear-force-distance-feedback mode at the scanning feedback system (The tuning-fork-based shear force distance regulation scheme was implemented’ p. 275).
Shubeita et al. is silent as to whether the tuning fork is always upright during a process of measuring process, however it would have been obvious to a person having ordinary skill in the art at the time the application was filed to maintain the tuning fork upright to ensure that the shear force is entirely accounted for in the feedback signal.
Allowable Subject Matter
Claims 4, 8, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 4 & 8, the prior art of record does not disclose the quantum-dot-based measuring system according to claim 1, comprising a first working mode for temperature distribution imaging in which the excitation light of the laser is spatially coupled to the objective lens, the tail end of the optical fiber probe is focused under the objective lens, the excitation light passes through the optical fiber probe to the tapered tip and excites the sample, and an obtained optical signal is collected by the optical fiber probe again and enters the spectrometer from the tail end of the optical fiber through the objective lens.  The closest prior arts of record are ‘A Fusion-Spliced Near-Field Optical Fiber Probe Using Photonic Crystal Fiber for Nanoscale Thermometry Based on a Fluorescence-Lifetime Measurement of Quantum Dots’ (Fujii et al.) and ‘Scanning near-field optical microscopy using semiconductor nanocrystals as a local fluorescence and fluorescence resonance energy transfer source’ (Shubeita et al.).
Fujii et al. disclose a quantum-dot-based measuring system comprising a laser to emit excitation light; an optical fiber probe including a tail end and a tapered tip, wherein the excitation light is injected from the tail end of the optical fiber probe and emitted from the tapered tip to a sample to be detected, an objective lens to collect optical signal reflected by the sample; and a spectrometer to receive the optical signal, further comprising  a first working mode for temperature distribution imaging in which the excitation light of the laser is spatially coupled to the objective lens, the tail end of the optical fiber probe is focused under the objective lens, the excitation light passes through the optical fiber probe to the tapered tip and excites the sample, and an obtained optical signal is collected by the optical fiber probe again and enters the spectrometer from the tail end of the optical fiber through the objective lens (fig. 1 & 3).  Fujii et al. does not disclose quantum dots attached to the tip of the optical fiber probe, using quantum dots on the sample instead.
Shubeita et al. discloses an optical fiber including a tail end and a tapered tip, wherein the tapered tip of the optical fiber probe is attached with one or more quantum dots (fig. 1) as well as the laser, objective lens, and spectrometer, but does not include a working mode for temperature distribution imaging in which the excitation light of the laser is spatially coupled to the objective lens, the tail end of the optical fiber probe is focused under the objective lens, the excitation light passes through the optical fiber probe to the tapered tip and excites the sample, and an obtained optical signal is collected by the optical fiber probe again and enters the spectrometer from the tail end of the optical fiber through the objective lens.
There is no obvious reason to combine these arts in such a way as to arrive at the claimed invention.  Substantially the same reasons for indication of allowable subject matter applies to claims 11 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881